Haskell, J.
I concur in the result reached by the opinion-of the court, but I do not think that a forfeiture to the State of the lands demanded has been proved or is admitted. If the lands had been forfeited, surely the demandant’s title thereto was lost.. The tenant’s possession is stronger than the demandant’s original title, if that has been forfeited and lost. I do not think the tax: proceedings have worked a forfeiture of demandant’s title;, because the land was sold by the State, for the non-payment of a legal state tax and an illegal county tax, and the demandant could not redeem from the one and not from the other. Elwell v. Shaw, 1 Maine, 339. It is admitted that the county tax was; invalid. The notice of sale was insufficient. Tolman v. Hobbs, 68 Maine, 316. It follows, that the sale was irregular and invalid. The demandant’s right to redeem did not expire until one year after the sale, R. S., 1871, c. 6, § 48 ; that is, a valid sale, made in compliance with law. Forfeiture cannot be said to be complete, until all right of redemption has become fore*84closed. The owner of land should not be required to pay an invalid tax, to save the estate from forfeiture, for the non-payment of a valid tax; nor should he be required to redeem from an illegal and invalid sale. Hodgdon v. Burleigh, 4 Fed. Reporter, 111. As the sale in this case was illegal, the title of the demandant did not become forfeited and lost and should • prevail against the naked possession of the tenant.